

	

		II

		109th CONGRESS

		1st Session

		S. 1304

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 23, 2005

			Mr. Harkin (for himself,

			 Mr. Kennedy, Mr. Durbin, Mr.

			 Feingold, Mrs. Boxer, and

			 Mr. Dayton) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Employee Retirement Income

		  Security Act of 1974 and the Internal Revenue Code of 1986 to protect pension

		  benefits of employees in defined benefit plans and to direct the Secretary of

		  the Treasury to enforce the age discrimination requirements of the Internal

		  Revenue Code of 1986.

	

	

		1.Short titleThis Act may be cited as the

			 Pension Benefits Protection Act of

			 2005.

		2.Proper administration

			 of internal revenue laws and nondiscrimination requirementsThe Secretary of the Treasury shall apply

			 section 411(b)(1)(H) of the Internal Revenue Code of 1986 without regard to the

			 portion of the preamble to Treasury Decision 8360 (56 Fed. Reg. 47524–47603,

			 September 19, 1991) which relates to the allocation of interest adjustments

			 through normal retirement age under a cash balance plan, as such preamble is

			 and has been since its adoption without the force of law.

		3.Protection of

			 participants from conversions to hybrid defined benefit plans

			(a)Election to

			 maintain rate of accrual in effect before plan amendment

				(1)Amendment to

			 ERISASection

			 204(b)(1) of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C.

			 1054(b)(1)) is amended by adding at the end the following new

			 subparagraph:

					

						(I)(i)Notwithstanding the preceding

				subparagraphs, in the case of a plan amendment to a defined benefit

				plan—

								(I)which has the effect of converting the plan

				to a plan under which the accrued benefit is expressed to participants and

				beneficiaries as an amount other than an annual benefit commencing at normal

				retirement age (or which has a similar effect as determined under regulations

				issued under clause (iv)), and

								(II)which has the effect of reducing the rate

				of future benefit accrual of 1 or more participants,

								such plan shall be treated as not

				satisfying the requirements of this paragraph unless such plan meets the

				requirements of clause (ii).(ii)A plan meets the requirements of this

				clause if the plan provides each participant who has attained 40 years of age

				or 10 years of service (as determined under section 203) under the plan at the

				time such amendment takes effect with—

								(I)notice of the plan amendment indicating

				that it has such effect, including a comparison of the present and projected

				values of the accrued benefit determined both with and without regard to the

				plan amendment, and

								(II)an election upon retirement to either

				receive benefits under the terms of the plan as in effect at the time of

				retirement or to receive benefits under the terms of the plan as in effect

				immediately before the effective date of such plan amendment (taking into

				account all benefit accruals under such terms since such date).

								(iii)For purposes of clause (i), an accrued

				benefit shall include any early retirement benefit or retirement-type subsidy

				(within the meaning of subsection (g)(2)(A)), but only with respect to a

				participant who satisfies (either before or after the effective date of the

				amendment) the conditions for the benefit or subsidy under the terms of the

				plan as in effect immediately before such date.

							(iv)The Secretary of the Treasury shall issue

				regulations under which any plan amendment which has an effect similar to the

				effect described in clause (i)(I) shall be treated as a plan amendment

				described in clause (i)(I). Such regulations may provide that if a plan sponsor

				represents in communications to participants and beneficiaries that a plan

				amendment has an effect described in the preceding sentence, such plan

				amendment shall be treated as a plan amendment described in clause

				(i)(I).

							.

				(2)Amendment to

			 Internal Revenue CodeSection

			 411(b)(1) of the Internal Revenue Code of 1986 (relating to accrued benefit

			 requirements for defined benefit plans) is amended by adding at the end the

			 following new subparagraph:

					

						(I)Election to

				maintain rate of accrual in effect before certain plan amendments

							(i)In

				generalNotwithstanding the

				preceding subparagraphs, in the case of a plan amendment to a defined benefit

				plan—

								(I)which has the effect of converting the plan

				to a plan under which the accrued benefit is expressed to participants and

				beneficiaries as an amount other than an annual benefit commencing at normal

				retirement age (or which has a similar effect as determined under regulations

				issued under clause (iv)), and

								(II)which has the effect of reducing the rate

				of future benefit accrual of 1 or more participants,

								such plan shall be treated as not

				satisfying the requirements of this paragraph unless such plan meets the

				requirements of clause (ii).(ii)RequirementsA plan meets the requirements of this

				clause if the plan provides each participant who has attained 40 years of age

				or 10 years of service (as determined under subsection (a)) under the plan at

				the time such amendment takes effect with—

								(I)notice of the plan amendment indicating

				that it has such effect, including a comparison of the present and projected

				values of the accrued benefit determined both with and without regard to the

				plan amendment, and

								(II)an election upon retirement to either

				receive benefits under the terms of the plan as in effect at the time of

				retirement or to receive benefits under the terms of the plan as in effect

				immediately before the effective date of such plan amendment (taking into

				account all benefit accruals under such terms since such date).

								(iii)Treatment of

				early retirement benefits and retirement-type subsidiesFor purposes of clause (i), an accrued

				benefit shall include any early retirement benefit or retirement-type subsidy

				(within the meaning of subsection (d)(6)(B)(i)), but only with respect to a

				participant who satisfies (either before or after the effective date of the

				amendment) the conditions for the benefit or subsidy under the terms of the

				plan as in effect immediately before such date.

							(iv)RegulationsThe Secretary shall issue regulations under

				which any plan amendment which has an effect similar to the effect described in

				clause (i)(I) shall be treated as a plan amendment described in clause (i)(I).

				Such regulations may provide that if a plan sponsor represents in

				communications to participants and beneficiaries that a plan amendment has an

				effect described in the preceding sentence, such plan amendment shall be

				treated as a plan amendment described in clause

				(i)(I).

							.

				(b)Effective date

			 and related rules

				(1)In

			 generalThe amendments made

			 by this section apply to plan amendments taking effect before, on, or after the

			 date of the enactment of this Act, except that such amendments shall not apply

			 to a plan amendment if the Internal Revenue Service has issued on or before

			 June 23, 2005, a determination letter which has the effect of approving the

			 plan amendment.

				(2)Special

			 ruleIn the case of a plan

			 amendment taking effect before 90 days after the date of the enactment of this

			 Act, the requirements of

			 section

			 204(b)(1)(I) of the Employee

			 Retirement Income Security Act of 1974 (as added by this section)

			 and section 411(b)(1)(I) of the Internal Revenue Code of 1986 (as added by this

			 section) shall be treated as satisfied in connection with such plan amendment,

			 in the case of any participant described in such sections 204(b)(1)(I) and

			 411(b)(1)(I) in connection with such plan amendment, if, as of the end of such

			 90-day period—

					(A)the notice described in clause (i)(I) of

			 such section 204(b)(1)(I) and clause (i)(I) of such section 411(b)(1)(I) in

			 connection with such plan amendment has been provided to such participant,

			 and

					(B)the plan provides for the election

			 described in clause (i)(II) of such section 204(b)(1)(I) and clause (i)(II) of

			 such section 411(b)(1)(I) in connection with such participant’s retirement

			 under the plan.

					4.Prevention of wearing

			 away of employee’s accrued benefit

			(a)Amendment to

			 ERISASection 204(g) of

			 the Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1054(g)) is amended by

			 adding at the end the following new paragraph:

				

					(6)(A)For purposes of paragraph (1), an

				applicable plan amendment adopted by a large defined benefit plan shall be

				treated as reducing accrued benefits of a participant if, under the terms of

				the plan after the adoption of the amendment, the accrued benefit of the

				participant may at any time be less than the sum of—

							(i)the participant’s accrued benefit for years

				of service before the effective date of the amendment, determined under the

				terms of the plan as in effect immediately before the effective date,

				plus

							(ii)the participant’s accrued benefit

				determined under the formula applicable to benefit accruals under the current

				plan as applied to years of service after such effective date.

							(B)For purposes of this paragraph—

							(i)The term applicable plan

				amendment means a plan amendment which has the effect of converting the

				plan to a plan under which the accrued benefit is expressed to participants and

				beneficiaries as an amount other than an annual benefit commencing at normal

				retirement age (or which has a similar effect as determined under regulations

				of the Secretary of the Treasury under subsection (b)(1)(I)(iv)).

							(ii)The term large defined benefit

				plan means any defined benefit plan which had 100 or more participants

				who had accrued a benefit under the plan (whether or not vested) as of the last

				day of the plan year preceding the plan year in which the plan amendment

				becomes effective.

							(iii)An accrued benefit shall include any early

				retirement benefit or retirement-type subsidy (within the meaning of paragraph

				(2)(A)), but only with respect to a participant who satisfies (either before or

				after the effective date of the amendment) the conditions for the benefit or

				subsidy under the terms of the plan as in effect immediately before such

				date.

							.

			(b)Amendment to

			 Internal Revenue CodeSection

			 411(d)(6) of the Internal Revenue Code of 1986 (relating to accrued benefit may

			 not be decreased by amendment) is amended by adding at the end the following

			 new subparagraph:

				

					(F)Treatment of

				plan amendments wearing away accrued benefit

						(i)In

				generalFor purposes of

				subparagraph (A), an applicable plan amendment adopted by a large defined

				benefit plan shall be treated as reducing accrued benefits of a participant if,

				under the terms of the plan after the adoption of the amendment, the accrued

				benefit of the participant may at any time be less than the sum of—

							(I)the participant’s accrued benefit for years

				of service before the effective date of the amendment, determined under the

				terms of the plan as in effect immediately before the effective date,

				plus

							(II)the participant’s accrued benefit

				determined under the formula applicable to benefit accruals under the current

				plan as applied to years of service after such effective date.

							(ii)DefinitionsFor purposes of this subparagraph—

							(I)Applicable plan

				amendmentThe term

				applicable plan amendment means a plan amendment which has the

				effect of converting the plan to a plan under which the accrued benefit is

				expressed to participants and beneficiaries as an amount other than an annual

				benefit commencing at normal retirement age (or which has a similar effect as

				determined under regulations of the Secretary under subsection

				(b)(1)(I)(iv)).

							(II)Large defined

				benefit planThe term

				large defined benefit plan means any defined benefit plan which

				had 100 or more participants who had accrued a benefit under the plan (whether

				or not vested) as of the last day of the plan year preceding the plan year in

				which the plan amendment becomes effective.

							(III)Protected

				accrued benefitAn accrued

				benefit shall include any early retirement benefit or retirement-type subsidy

				(within the meaning of subparagraph (B)(i)), but only with respect to a

				participant who satisfies (either before or after the effective date of the

				amendment) the conditions for the benefit or subsidy under the terms of the

				plan as in effect immediately before such

				date.

							.

			(c)Effective date

			 and related rules

				(1)In

			 generalExcept as provided in

			 paragraph (2), the amendments made by this section apply to plan amendments

			 taking effect before, on, or after the date of the enactment of this Act,

			 except that such amendments shall not apply to a plan amendment if the Internal

			 Revenue Service has issued on or before June 23, 2005, a determination letter

			 which has the effect of approving the plan amendment.

				(2)Special

			 ruleNotwithstanding

			 paragraph (1), the amendments made by this section shall not apply in

			 connection with any participant with respect to any plan amendment which has

			 taken effect before 90 days after the date of the enactment of this Act if, as

			 of the end of such 90-day period, the plan provides that the participant’s

			 accrued benefit shall at no time be less than the sum described in

			 section

			 204(g)(6)(A) of the Employee

			 Retirement Income Security Act of 1974 (as added by this section) or

			 section 411(d)(6)(F)(i) of the Internal Revenue Code of 1986 (as added by this

			 section) in connection with such plan amendment.

				

